                    Case 1:20-cr-00241-RMB Document 41
                                                    40 Filed 08/19/20
                                                             08/18/20 Page 1 of 2
              Ivan E. Mercado
              1330 Beacon St., Ste. 300
              Brookline, MA 02446
              617.284.6700
              www.mercadorengel.com
              ivan@mercadorengel.com


                                                         August 18, 2020

              VIA ECF & ELECTRONIC MAIL

              Judge Richard M. Berman
              Daniel Patrick Moynihan
              US Courthouse
              Southern District of New York
              500 Pearl Street
              New York, NY 10007

              RE: Freyling Salomon-Vizcaino, Criminal No. 20-cr-00241-RMB

              Dear Judge Berman:

                      I write to request that my client be allowed to accept employment at Compare
              Markets, 3815 9th Ave., New York, NY. The issue presented by this particular offer of
              employment arises because Mr. Salomon-Vizcaino will be will not be paid through a
              regular payroll, the employment is considered “off the books” and requires Court
              approval.

                     The supervising officer assigned to this Defendant, Bernisa M. Mejia (Intensive
              Supervision Specialist) has no objection to the granting of this request. Additionally,
              Counsel has conferred with the Government and they would defer to Pretrial Services and
              take no position on this request.

                     Wherefore, counsel would respectfully ask that this Court grant Mr. Salomon-
              Vizcaino permission to accept employment at Compare Markets


                                                  Respectfully submitted,
                                                  Freyling Salomon-Vizcaino,
                                                  By his attorney,

                                                  /s/ Ivan E. Mercado
Court defers to Pretrial.                         ________________________________
                                                  Ivan E. Mercado
                                                  MERCADO & RENGEL, LLP
                                                  1330 Beacon St. Ste. 300
                                                  Brookline, MA 02446
                                                  617-284-6700
                                                  Fax: 305-260-6189
                                                  ivan@mercadorengel.com



     8/19/2020
     Case 1:20-cr-00241-RMB Document 41
                                     40 Filed 08/19/20
                                              08/18/20 Page 2 of 2




CC: Jacob Fiddelman (Via ECF Jacob.Fiddelman@usdoj.gov)
Bernisa Mejia (Bernisa_Mejia@nyspt.uscourts.gov)




              1330 Beacon St., Ste. 300, § Brookline, MA 02446 § Phone: 617.284.6700
    201 S. Biscayne Blvd. 28th Floor § Miami, FL 33131§ Phone: 305.432.2199§ Fax: 305.260.6189
     P. Castellana 18, 7° Piso §Madrid, Spain 28046 § Phone: 91 123 91 99 § Fax: 91 123 00 00
                                    Web: www.mercadorengel.com
